
	

113 HR 4256 IH: Endangered Species Improvement Act of 2014
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4256
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. Stewart (for himself, Mr. Bishop of Utah, and Mr. Chaffetz) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to require, in counting the number of a species in a
			 State for purposes of determining whether the species is an endangered or
			 threatened species, inclusion of the number of the species on State and
			 private lands as determined by the State, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Endangered Species Improvement Act of 2014.
		2.Inclusion of number of a species on State and private lands in determinations under Endangered
			 Species Act of 1973
			(a)RequirementSection 4(b)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1353(b)(1)) is amended by adding
			 at the end the following:
				
					(C)In counting the number of a species in a State for purposes of determining under this section
			 whether the species is an endangered species or threatened species, the
			 Secretary shall count all of the species without regard to whether it is
			 found on State, private, or tribal lands as determined by the State for
			 purposes of recovery of the species and determination of listing status on
			 the basis of the best scientific and commercial data available..
			(b)ApplicationThe amendment made by subsection (a) shall apply beginning on the first day of the year of the
			 enactment of this Act.
			
